Citation Nr: 0842431	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbar strain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1997 to February 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for lumbar strain, evaluated as 10 percent 
disabling.    


FINDINGS OF FACT

1.  The veteran's lumbar sprain has not been productive of 
forward flexion of the thoracolumbar spine less than 60 
degrees, or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour; or incapacitating episodes.

2.  August 3, 2005 VA neurological examination revealed 
positive straight leg raising on the right and diminished 
perception to vibratory stimuli in the right lower extremity 
to the L5 intervention area.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent evaluation for lumbar strain have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 
5242, 5243, 4.124a, DC 8520 (2008).

2.  The criteria for separate 10 percent rating, but not 
higher, for right lower extremity neuropathy have been met, 
effective from August 3, 2005.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.124a, Diagnostic Code 
(DC) 8520 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In light of the Board's 
denial of the veteran's claim, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
him under the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in January 2006.  The veteran was able to 
participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated twice in conjunction with his claim.  The veteran's 
representative has indicated that the August 2005 VA 
examination was inadequate as the examiner failed to review 
the claims folder in conjunction with evaluation of the 
veteran.  However, the claims file was reviewed by the 
December 2003 VA general medical examiner and the August 2005 
examiner did note her review of the veteran's VA medical 
records that were available on computer.  Additionally, the 
veteran contends that his lumbar spine disability has 
worsened since his last VA examination.  However, the 
December 2003 and August 2005 VA examination reports reflect 
minimal findings and there are there no other treatment 
records showing that his disability has worsened since his 
last examination.  Thus, the duties to notify and assist have 
been met.


Analysis

The veteran essentially contends that his lumbar stain is 
more disabling than contemplated in the current 10 percent 
rating. 

Since the initial grant of service connection, the veteran's 
lumbar strain has been assigned a 10 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010.

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 
15 degrees or less, or favorable ankylosis 
of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or 
the combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of 
the cervical spine not greater than 170 
degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or 
combined range of motion of the 
thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or 
combined range of motion of the cervical 
spine greater than 170 degrees but not 
greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or abnormal 
spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the 
height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

The Diagnostic Code for intervertebral disc syndrome (DC 
5243), permits evaluation under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  38 C.F.R. § 
4.71a, DCs 5237, 5242, 5243.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.   38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 5.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture or dislocation of the 
vertebra (DC 5235), sacroiliac injury and weakness (DC 5236), 
spinal stenosis (DC 5238), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (5240), or 
spinal fusion (DC 5241).  Accordingly, the diagnostic codes 
pertaining to these disabilities are not applicable in the 
instant case.

The Board now turns to the applicable criteria.  The 
veteran's spine disability has been rated under DC 5237 for 
lumbar strain.  Under the General Rating Formula for Diseases 
and Injuries of the Spine, a higher rating of 20 percent is 
warranted where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or where there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  On VA examination in 
December 2003, the veteran had minimal tenderness of the 
right L4-5 area but had full painless range of motion.  The 
examiner noted that the veteran had normal posture and gait, 
and normal symmetry of the lumbar spine.  Additionally, the 
veteran demonstrated forward flexion from 0 to 90 degrees and 
backward extension from 0 to 30 degrees, bilateral flexion 
from 0 to 30 degrees, and bilateral rotation from 0 to 45 
degrees.   On VA examination in August 2005, the examiner 
found that there were no fixed postural abnormalities, 
evidence of ankylosis, or abnormalities of the musculature of 
the back.  She also noted slight flattening of the normal 
configuration of the lumbosacral area, no wasting of the 
limbs of the lower extremities, erect posture, and steady 
gait.  There was symmetry in appearance with rest and motion 
of the musculature of the back.  The veteran demonstrated 
forward flexion from 0 to 85 degrees, backward extension from 
0 to 30 degrees, lateral flexion was 0 to 18 degrees 
bilaterally, and rotation was 0 to 40 degrees on the right 
and 0 to 50 degrees on the left.  Based on these findings, 
the requirements for a higher rating are not met.              

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  The August 2005 VA examiner noted 
that on repetitive range of motion, the veteran demonstrated 
forward flexion from 0 to 80 degrees, extension from 0 to 30 
degrees, lateral flexion from 0 to 18 degrees bilaterally, 
and rotation to the right was 0 to 36 degrees and to the left 
was 0 to 48 degrees.  While the veteran reported pain 4 out 
of 10 with range of motion, he reported pain 5 out of 10 on 
repetitive range of motion.  There was objective evidence of 
pain demonstrated with increased muscle spasms and 
costovertebral tenderness present with range of motion 
testing, and pain did not end.  There was additional 
limitation of range motion or joint functions secondary to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The major functional impairment was pain and 
was measured in degrees with range of motion testing.  During 
periods of flare-ups, pain was reported at 10 out 10.  The 
frequency of flare-ups varied, on occasion they were present 
on a daily basis for a month.  Precipitating factors included 
lifting, carrying, bending, or lifting and the alleviating 
factor was rest.  During flare-ups, he had difficulty 
walking.  Even considering the effects of pain during use and 
flare-ups, there is no probative evidence demonstrating that 
the veteran's lumbar strain is limited to the degree required 
for a rating excess of 10 percent rating under the limitation 
of motion codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, the Board turns to the question of whether the 
veteran is entitled to a rating in excess of 10 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or post-
operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.  A 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Id.  A rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id.  Incapacitating episodes are defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Id., Note 1.  The August 2005 VA examination 
report noted that the veteran reported that he did not have 
any periods of incapacitation in the last 12 months.  
Accordingly, the veteran is not entitled to a rating higher 
than 10 percent based upon incapacitating episodes.  

As the veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based on his 
orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations of the 
veteran's service-connected lumbar disability, the Board 
finds that based on the range of motions noted above, the 
requirements for a higher rating of 20 percent under the 
General Rating Formula for Diseases and Injuries of the Spine 
- forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or where there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis - are not shown by the evidence of record. 

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating 
is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.

The question before the Board, then, is whether the veteran 
is entitled to a separate rating for his neurological 
manifestations.  The December 2003 VA examination report 
noted that lower extremity neurological examination was 
intact and straight leg raise was negative.  The August 3, 
2005 VA examination report noted positive straight leg raises 
on the right at 38 degrees and negative on the left. The 
examiner was unable to elicit patella or Achilles deep tendon 
reflexes.  There was diminished perception to vibratory 
stimuli in the right lower extremity to the L5 intervention 
area and intact perception to vibratory stimuli in the sacral 
areas.  Motor strength testing on the lower extremities was 
5/5, with repetitive motion he reported increased pain and 
strength was maintained, he was able to do heel and toe gait 
testing.  On examination of the feet, there were also no 
unusual callus formations and on examination of the shoes, 
there was no unusual shoe wear pattern.  

However, as a result of positive straight leg raising on the 
right and diminished perception to vibratory stimuli in the 
right lower extremity to the L5 intervention area revealed on 
examination on August 3, 2005, the Board will give the 
veteran the benefit of the doubt, and find that he is 
entitlement to a separate 10 percent rating for mild right 
lower extremity neuropathy under DC 8520, effective from the 
date of the VA examination which noted such findings on 
August 3, 2005.  In view of the lack of additional clinical 
findings, the evidence is against a higher rating for right 
lower extremity neuropathy under DC 8520 or a separate 
compensable rating for left lower extremity neuropathy.  

The Board further finds that other than as noted above, since 
the effective date of service connection, there were other no 
distinct periods of time during which the veteran's lumbar 
strain was more than 10 percent disabling.  He is accordingly 
not entitled to receive a "staged" rating.  Fenderson, supra.

Finally, the veteran has not been hospitalized for his lumbar 
spine and newly service connected right lower extremity 
neuropathy.  While the veteran indicated that he had to walk 
a lot at work and pain increased with standing and walking at 
work as an offshore operation technician, no evidence 
suggests this disability prevented him from working.  The 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321 (b)(1).

In summary, for all of the foregoing reasons, the Board finds 
that a preponderance of the evidence is against entitlement 
to an initial rating in excess of 10 percent for lumbar 
strain, but that the evidence supports a separate 10 percent 
rating for right lower extremity neuropathy.


ORDER

An initial rating in excess of 10 percent for lumbar strain 
is denied.

Entitlement to a separate 10 percent rating, but not greater, 
for right lower extremity neuropathy, effective from August 
3, 2005, is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


